PD-0282-15
                            PD-0282-15                                COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                    Transmitted 3/13/2015 6:32:35 PM
                                                                     Accepted 3/18/2015 10:33:11 AM
                                       In the                                           ABEL ACOSTA
                                                                                                CLERK
                         Court of Criminal Appeals of Texas


                            Cause No. 14-13-01020-CR
                                         In the
                 Court of Appeals for the Fourteenth District of Texas
                                      at Houston


                             REGINALD BROUSSARD
                                   Appellant

March 18, 2015                            v.

                              THE STATE OF TEXAS
                                    Appellee


         MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
                      DISCRETIONARY REVIEW


  Pursuant to Rules 68.2(c), 10.5(b) and 9.3(b) Appellant respectfully requests this
  Court to grant this motion for extension of time to file Appellant’s Petition for
  Discretionary Review, and offers the following facts in support of this request:

     1. Appellant’s conviction was affirmed in the Court of Appeals for the
        Fourteenth District of Texas on February 3, 2015. No motion for
        rehearing was filed.

     2. Appellant’s Petition For Discretionary Review was due on March 5, 2015.

     3. No previous extension has been requested. The undersigned attorney is
        responsible for several other appeals and needed additional time to prepare
        a petition.

     4. The undersigned respectfully requests an extension for 30 days until April
        6, 2015, to file his Petition for Discretionary Review which will be filed
        under separate cover.
Appellant respectfully prays this Honorable Court grant his motion for extension

of time to file his petition for discretionary review.



                                                   Respectfully submitted,

                                                   ____/s/ Casey Garrett____
                                                   Casey Garrett
                                                   4010 Bluebonnet, Ste. 204
                                                   Houston, Texas 77025
                                                   (713) 228-3800
                                                   Texas Bar No. 00787197
                                                   Casey.garrett@sbcglobal.net




                                           2
                          CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing instrument has been served

through the e-file system to the following recipient:

Harris County Office of the District Attorney
Appellate Division
1201 Franklin, Suite 600
Houston, Texas 77002



                                                        ____/s/ Casey Garrett____
                                                        Casey Garrett
                                                        4010 Bluebonnet, Ste. 204
                                                        Houston, Texas 77025
                                                        (713) 228-3800
                                                        Texas Bar No. 00787197




                                          3